Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-30, 32-38, and 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach all the limitations in the independent claims in combination.  Further, the limitations in the independent claims in combination provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Douglas et al. (U.S. Pre-Grant Publication No. 2011/0225266, hereinafter referred to as Douglas) teaches:
selecting attributes for each of the entries that are stored within the entries, wherein each attribute in the attributes shares a type;
Douglas teaches “analysis can be performed and results provided in a variety of different presentations” where “in one embodiment, aggregate statistics about the information (e.g., medical images, etc.) are presented” through meta data analysis and chart and graphs (Para. [0070]) thereby teaching the attributes stored are within shared types that can be used when analyzed and turned into charts and graphs.
assigning memory values to the attributes for the entries,
Douglas teaches “the appliance can keep track of where the studies are kept” (Para. [0062]), thereby teaching assigning a memory value for attributes of the studies taught by Douglas.  Douglas further teaches the appliance being responsible for retrieving the study from the cloud if it is not in the onsite cache (Para. [0062]).  Therefore, a memory value must have been assigned for the study as well as a memory value for the attributes being used to search for the study.
wherein each of the memory values is associated with a corresponding location in one of the plurality of databases;
Douglas teaches “the appliance can keep track of where the studies are kept as the PACS can query the appliance when a study is needed from the long term archive” (Para. [0062]).  Therefore, Douglas teaches pairing attributes of studies with the studies, including a location of where the study is stored.
storing the memory values in a cache,
Douglas teaches retrieving studies from the onsite cache (Para. [0060] & [0062]), thereby teaching storing a memory values for each of the attributes of studies in a cache.
wherein subsequently a client device receives a search query for a first entry stored in one of the plurality of databases,
Douglas teaches “the PACS can perform a DICOM Query/Retrieve to the appliance, which will then either retrieve the studies from its onsite cache or from the cloud and return them to the PACS” (Para. [0060]).
wherein the client device determines whether the search query includes a corresponding attribute of the type;
Douglas teaches "the appliance can be responsible for retrieving the study from the cloud if it does not exist on the onsite cache, and returning it to the PACS" (Para. [0062]).  Therefore, Douglas teaches determining a query with a corresponding attribute of the study to be searched.
upon receiving an indication of positive determination by the client, performing a search at the cache using the corresponding attribute included in the search query in order to retrieve the first entry from one of the plurality of databases;
Douglas teaches “retrieving the study from the cloud if it does not exist on the onsite cache" (Para. [0062]).  Therefore, Douglas teaches searching the cache using the query to retrieve studies when it’s determined the studies exist on the cache.
upon receiving an indication of negative determination by the client device, performing a query across the plurality of databases in order to retrieve the first entry from one of the plurality of databases; and
Douglas teaches “retrieving the study from the cloud if it does not exist on the onsite cache" (Para. [0062]).  Therefore, Douglas teaches searching the cloud using the query to retrieve studies when it’s determined the studies don't exist on the cache. Douglas further teaches a plurality of databases by teaching multiple storage resources (Fig. 4 and Para. [0024]).
	
McGroddy-Goetz et al. (U.S. Pre-Grant Publication No. 2012/0303896, hereinafter referred to as McGroddy-Goetz) teaches a query for an attribute of data stored in an exemplary patient appointment database that includes the attribute of a scheduled appointment data and retrieves “all patient records for patients with scheduled appointments on the scheduled date…from the patient data database” (Para. [0071]).  McGroddy-Goetz further teaches retrieving data stored in the network and storing it locally in the cache server (Para. [0072]).

Vesper et al. (U.S. Pre-Grant Publication No. 2011/0153351, hereinafter referred to as Vesper) teaches that “requests can happen in parallel” for performing a search “from multiple nodes and provided to a single recipient process like a web browser” (Para. [0032]).

Zhang et al. (U.S. Pre-Grant Publication No. 2010/0235323, hereinafter referred to as Zhang) teaches service-oriented and event-driven concepts and methods to design and implement a new grid-based image communication and management system to solve the problems encountered in distributing archived image information coordinating work and managing in a virtually centralized way of different PACS or archiving systems under varied operating environments.

Buurman et al. (U.S. Pre-Grant Publication No. 2011/0213774, hereinafter referred to as Buurman) teaches a system having a first storage element storing first set of data including patient images and a second data storage element storing a second set of data that is derived from the first set of data, the second set of data including searchable data that is descriptive of the first set of data and excludes the patient image.

Non-Patent Literature Roni Zaharia, "DICOM is Easy", December 1, 2011, Blogger <http://dicomiseasy.blogspot.com/2011/12/chapter-4-dicom-objects-in-chapter-3.html> teaches "DICOM Archives (PACS) should use the UID's to index their databases so when other applications make searches (Queries) they can refer to objects using the UID's and the archive can respond to the searches quickly" where a variety of UIDs include Series Instance UID, SOP Instance UID, Study Instance UID.

Non-Patent Literature Oracle, "Oracle7 Tuning, release 7.3.3: Parallel Query Concepts", March 1, 2012, <https://web.archive.org/web/20120301121235/http://docs.oracle.com/cd/A57673_01/DOC/server/doc/A48506/pqoconce.htm> teaches processing a single SQL statement using “parallel query processing” and executing the query in parallel across multiple servers.

Gasser et al. (U.S. Pre-Grant Publication No. 2014/0379837) teaches a method of pre- fetching content that includes determining a possible future use of content and determining if the content is available in a cache repository.
Canessa et al. (U.S. Pre-Grant Publication No. 2010/0138446) teaches a CAS system that allows users to request files and content related to a query where the content can be discovered by searching previously stored metadata related to each file at the content addressable storage server.

Castelli et al. (U.S. Patent No. 6,014,671) teaches an apparatus and method for representing and retrieving multi-dimensional data such as large satellite images stored in the forms that can be rapidly browsed and retrieved by remote client applications in a drill-down or roll-up fashion and cashing view elements on the client-side to generate views of the data.

Dobler et al. (U.S. Pre-Grant Publication No. 2009/0164247) teaches structuring a plurality of items of medical data in electrical form by a data protocol into a plurality of medical data clusters having cluster tags based on attributes of the plurality of items of medical data and the data protocol.

Saalbach et al. (U.S. Pre-Grant Publication No. 2015/0006574) teaches a medical selection system for generating selection data, the system comprising user input for enabling a user to establish a selection of one or more medical images amongst a plurality of medical images for establishing the one or more medical images as baseline images for use in a follow-up examination of a patient.

Hollebeek (U.S. Pre-Grant Publication No. 2006/0282447) teaches a translation scheme for translating DICOM content into a format compatible for storage in an NDMA relational database, the translation scheme employing a schema for indexing the DICOM content and a mechanism for translating queries embedded in XML into SQL.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
3/23/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154